EXHIBIT 10.1

AMENDMENT NO. 2 TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 2 to Executive Employment Agreement (this “Amendment”) is
entered into by and between Spark Networks, Inc., a Delaware Corporation
(“Company”), and Gregory R. Liberman (“Executive”).

A.     The Company and Executive entered into that certain Executive Employment
Agreement dated April 11, 2011, as amended by Amendment No.1 dated December 20,
2012 (collectively, the “Agreement”), pursuant to which the Executive would be
employed by the Company as President and Chief Executive Officer. Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Agreement.

B.     The Company and Executive wish to amend the Agreement pursuant to the
terms of Section 13 thereof to reflect changes to provisions regarding: (i) the
amount of cash severance payments and (ii) vesting of options in connection with
a Change in Control.

The parties agree as follows:

1.     Effective Date. The effective date of this Amendment shall be the date
this Amendment is signed by the parties (the “Amendment Effective Date”).

2.     Severance Payment Enhancement. As of the Amendment Effective Date, the
following amendments are made to Sections 8.1 and 8.9(b) of the Agreement in
order to provide an enhanced level of cash severance under certain
circumstances:

a.     The next to last sentence of Section 8 of the Agreement is amended to
read as follows:

“In the event Executive’s employment is terminated by either party, for any
reason, during the Term of Employment, the Company shall pay to Executive upon
Executive’s termination of employment (i) the prorated Base Salary earned as of
the date of Executive’s termination of employment, plus (ii) the accrued but
unused vacation as of the date of Executive’s termination of employment, plus
(iii) the amount of any Annual Bonus earned for performance for the fiscal year
of the Company that ended before the date of Executive’s termination of
employment to the extent not yet paid as of the date of Executive’s termination
of employment.”

b.     Clause (a) of the first sentence of Section 8.1 of the Agreement is
amended to read as follows:

“… (a) a single cash lump-sum “Severance Payment” equal to the sum of the annual
Base Salary in effect immediately prior to Executive’s termination of employment
plus (i) fifty percent (50%) of the Target Annual Bonus for the fiscal year in
which Executive’s termination of employment occurs if such termination is
effective on or prior to June 30 of such fiscal year or (ii) the Target Annual
Bonus for the fiscal year in which Executive’s termination of employment occurs



--------------------------------------------------------------------------------

if such termination is effective on or after July 1 of such fiscal year, payment
to be made on the thirtieth (30th) day following termination; provided, however,
that if the applicable termination of employment occurs at any time on or after
the date of a Change in Control, the Severance Payment shall equal the sum of
two hundred percent (200%) of the annual Base Salary in effect immediately prior
to Executive’s termination of employment plus (i) fifty percent (50%) of the
Target Annual Bonus for the fiscal year in which Executive’s termination of
employment occurs if such termination is effective on or prior to June 30 of
such fiscal year or (ii) the Target Annual Bonus for the fiscal year in which
Executive’s termination of employment occurs if such termination is effective on
or after July 1 of such fiscal year …”

c.     The following proviso is added to the end of the first sentence in the
definition of “Change in Control” in Section 8.9(b) of the Agreement:

“… provided, however, that solely for purposes of determining Executive’s
entitlement to a Severance Payment under Section 8.1(a), a Change in Control
shall also mean during any period of 24 consecutive months the Incumbent
Directors cease to constitute at least a majority of the members of the Board.
“Incumbent Directors” for this purpose shall mean individuals who were members
of the Board at the beginning of such period.”

3.     Vesting of Options upon a Change in Control. As of the Amendment
Effective Date, the following amendments are made to Sections 8.2, 8.3 and
8.9(d) of the Agreement in order to provide full vesting of all outstanding,
unexercised options held by Executive as of the date of a Change in Control
without regard to an obligation to provide continued employment to the successor
company:

a.     The second sentence of Section 8.2 of the Agreement (“However, in the
event a successor company desires to retain Executive’s services …”) is deleted
in its entirety.

b.     The text of Section 8.3 of the Agreement is deleted in its entirety and
Section 8.3 shall read as follows:

“8.3     Reserved.”

c.     The parenthetical in clause (iii) of Section 8.9(d) of the Agreement
(“(other than in connection with a continuation of employment after Change in
Control pursuant to Section 8.3)”) is deleted in its entirety.

d.     For the avoidance of doubt, the treatment of options as provided in the
foregoing amendments in this Section 3 shall apply to any outstanding options
held by Executive as of the Amendment Effective Date notwithstanding any
provision in the applicable award agreements for such options to the contrary.

4.     No Other Changes in Terms and Conditions of Agreement. Except as
specifically set forth in this Amendment, all of the terms and conditions of the
Agreement shall remain in full force and effect.

 

- 2 -



--------------------------------------------------------------------------------

5.     Interpretation; Construction. This Amendment and the Executive Employment
Agreement shall be read together as a single, integrated agreement. The headings
set forth in this Amendment are for convenience only and shall not be used in
interpreting this Amendment. This Amendment has been drafted by legal counsel
representing the Company, but Executive has participated in the negotiation of
its terms. Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Amendment and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Amendment.

THE PARTIES TO THIS AMENDMENT HAVE READ THE FOREGOING AMENDMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AMENDMENT ON THE DATES SHOWN BELOW.

 

GREGORY R. LIBERMAN

/s/ Gregory R. Liberman

Dated: October 17, 2013 SPARK NETWORKS, INC

/s/ Michael Kumin

Michael Kumin Chairman of the Board of Directors Dated: October 17, 2013

 

- 3 -